United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2765
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Francisco Gomez, also known as       *
Francisco Mateo-Gomez, also known *         [UNPUBLISHED]
as Mario Hernandez, also known as    *
Francisco Mateo,                     *
                                     *
            Appellant.               *
                                ___________

                             Submitted: February 22, 2012
                                Filed: February 23, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Francisco Gomez pleaded guilty to illegally re-entering the United States after
being deported following the commission of an aggravated felony, in violation of 8
U.S.C. § 1326(a), (b)(2). The district court1 sentenced Gomez to serve 46 months in
prison and 3 years of supervised release, and ordered him to pay a $3,000 fine.


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
Gomez then filed this appeal, in which his counsel has moved to withdraw and has
submitted a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
reasonableness of the prison sentence. We apply a presumption of reasonableness to
the prison sentence, which falls at the bottom of the advisory Guidelines range, and
we conclude that Gomez has failed to rebut that presumption. See Gall v. United
States, 552 U.S. 38, 51 (2007). Accordingly, the substantive-reasonableness
challenge fails.

     We have also reviewed the record for nonfrivolous issues, as required under
Penson v. Ohio, 488 U.S. 75, 80 (1988), and we find no such issues on this record.
Accordingly, the judgment of the district court is affirmed, and we grant counsel’s
motion to withdraw.
                     ______________________________




                                        -2-